DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brett Mellor on 5/20/2021.
	The application has been amended, please replace the claims as follow:
1. A method of computing depth maps, the method comprising: capturing, using a camera, a camera image of a runtime scene; analyzing the camera image of the runtime scene to determine a plurality of target sampling points at which to capture depth of the runtime scene, wherein the plurality of target sampling points are determined using a neural network having been previously trained using a camera image of a training scene captured by the camera and a high-density depth map of the training scene captured by a high-density depth sensor; adjusting a setting associated with a low-density depth sensor based on the plurality of target sampling points such that the low-density depth sensor is configured to capture depths of the runtime scene at each of the plurality of target sampling points; capturing, using the low-density depth sensor, a low-density depth map of the runtime scene at the plurality of target sampling points, wherein adjusting the setting includes causing a first subset of a plurality of pixel receivers of the low-density depth sensor to be powered and a second subset of the plurality of pixel receivers to be unpowered, wherein the first subset corresponds to the plurality of target sampling points, and wherein powering the first subset causes the first subset to receive reflected signals from the plurality of target sampling points; and generating a computed depth map of the runtime scene based on the camera image of the runtime scene and the low-density depth map of the runtime scene.  
2. The method of claim 1, wherein analyzing the camera image of the runtime scene to determine the plurality of target sampling points includes: detecting one or more interest points in the camera image of the runtime scene; and determining the plurality of target sampling points based on the one or more interest points.  
3. The method of claim 1, wherein analyzing the camera image of the runtime scene to determine the plurality of target sampling points includes: generating, using the neural network, the plurality of target sampling points based on the camera image of the runtime scene.  
4. Cancelled.
5. The method of claim 1, wherein adjusting the setting associated with the low-density depth sensor based on the plurality of target sampling points includes: causing a transmitter of the low-density depth sensor to transmit signals to the plurality of target sampling points.  
6. The method of claim 1, wherein adjusting the setting associated with the low-density depth sensor based on the plurality of target sampling points includes: causing a transmitter of the low-density depth sensor to sequentially transmit signals to the plurality of target sampling points; and causing a receiver of the low-density depth sensor to receive reflected signals from the plurality of target sampling points.  
7. The method of claim 1, wherein generating the computed depth map of the runtime scene based includes: generating, using the neural network, the computed depth map of the runtime scene based on the camera image of the runtime scene and the low-density depth map of the runtime scene.  

8. A system for computing depth maps, the system comprising: a camera; a low-density depth sensor; and one or more processors configured to perform operations including: Page 3 of 14Appl. No. 16/352,522Attorney Docket No.: 101782-005320US-1130612 Amdt. dated February 23, 2021Client Ref. No.: ML-0825US Response to Office Action of November 23, 2020capturing, using the camera, a camera image of a runtime scene; analyzing the camera image of the runtime scene to determine a plurality of target sampling points at which to capture depth of the runtime scene, wherein the plurality of target sampling points are determined using a neural network having been previously trained using a camera image of a training scene captured by the camera and a high-density depth map of the training scene captured by a high-density depth sensor; adjusting a setting associated with the low-density depth sensor based on the plurality of target sampling points such that the low-density depth sensor is configured to capture depths of the runtime scene at each of the plurality of target sampling points; capturing, using the low-density depth sensor, a low-density depth map of the runtime scene at the plurality of target sampling points, wherein adjusting the setting includes causing a first subset of a plurality of pixel receivers of the low-density depth sensor to be powered and a second subset of the plurality of pixel receivers to be unpowered, wherein the first subset corresponds to the plurality of target sampling points, and wherein powering the first subset causes the first subset to receive reflected signals from the plurality of target sampling points; and generating a computed depth map of the runtime scene based on the camera image of the runtime scene and the low-density depth map of the runtime scene.  
9. The system of claim 8, wherein analyzing the camera image of the runtime scene to determine the plurality of target sampling points includes: detecting one or more interest points in the camera image of the runtime scene; and determining the plurality of target sampling points based on the one or more interest points.  
10. The system of claim 8, wherein analyzing the camera image of the runtime scene to determine the plurality of target sampling points includes: generating, using the neural network, the plurality of target sampling points based on the camera image of the runtime scene.  
11. Cancelled.
12. The system of claim 8, wherein adjusting the setting associated with the low-density depth sensor based on the plurality of target sampling points includes: causing a transmitter of the low-density depth sensor to transmit signals to the plurality of target sampling points.  
13. The system of claim 8, wherein adjusting the setting associated with the low-density depth sensor based on the plurality of target sampling points includes: causing a transmitter of the low-density depth sensor to sequentially transmit signals to the plurality of target sampling points; and causing a receiver of the low-density depth sensor to receive reflected signals from the plurality of target sampling points.  
14. The system of claim 8, wherein generating the computed depth map of the runtime scene based includes: generating, using the neural network, the computed depth map of the runtime scene based on the camera image of the runtime scene and the low-density depth map of the runtime scene.  
15. A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to perform operations comprising: capturing, using a camera, a camera image of a runtime scene; analyzing the camera image of the runtime scene to determine a plurality of target sampling points at which to capture depth of the runtime scene, wherein the plurality of target sampling points are determined using a neural network having been previously trained using a camera image of a training scene captured by the camera and a high-density depth map of the training scene captured by a high-density depth sensor; adjusting a setting associated with a low-density depth sensor based on the plurality of target sampling points such that the low-density depth sensor is configured to capture depths of the runtime scene at each of the plurality of target sampling points; capturing, using the low-density depth sensor, a low-density depth map of the runtime scene at the plurality of target sampling points, wherein adjusting the setting includes causing a first subset of a plurality of pixel receivers of the low-density depth sensor to be powered and a second subset of the plurality of pixel receivers to be unpowered, wherein the first subset corresponds to the plurality of target sampling points, and wherein powering the first subset causes the first subset to receive reflected signals from the plurality of target sampling points; and generating a computed depth map of the runtime scene based on the camera image of the runtime scene and the low-density depth map of the runtime scene.  
16. The non-transitory computer-readable medium of claim 15, wherein analyzing the camera image of the runtime scene to determine the plurality of target sampling points includes: detecting one or more interest points in the camera image of the runtime scene; and determining the plurality of target sampling points based on the one or more interest points.  
17. The non-transitory computer-readable medium of claim 15, wherein analyzing the camera image of the runtime scene to determine the plurality of target sampling points includes: generating, using the neural network, the plurality of target sampling points based on the camera image of the runtime scene.  
18. Cancelled.  
19. The non-transitory computer-readable medium of claim 15, wherein adjusting the setting associated with the low-density depth sensor based on the plurality of target sampling points includes: causing a transmitter of the low-density depth sensor to transmit signals to the plurality of target sampling points.  
20. The non-transitory computer-readable medium of claim 15, wherein adjusting the setting associated with the low-density depth sensor based on the plurality of target sampling points includes: causing a transmitter of the low-density depth sensor to sequentially transmit signals to the plurality of target sampling points; and causing a receiver of the low-density depth sensor to receive reflected signals from the plurality of target sampling points.
 
Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-20 are allowed.

3.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/          Primary Examiner, Art Unit 2666